Citation Nr: 1755878	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this matter was previously before the Board, it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Following the Board's remand, additional VA outpatient treatment records were obtained.  Moreover, the Veteran was afforded a VA examination in 2015 pertaining to the claim herein decided, with findings responsive to questions posed in the remand and in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to increased ratings for right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Sleep apnea did not manifest in service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012) 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The regulation, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the disability claimed on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that his symptoms of sleep apnea, including snoring and difficulty breathing during sleep, began in service.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed sleep apnea.  No related abnormalities were found on November 2006 discharge examination.  The Veteran also denied frequent trouble sleeping on report of medical history at that time.

Following service, a VA treatment report dated in February 2012 reflected assessment of possible sleep apnea.  He noted symptoms of daytime sleepiness, snoring, and witnessed apneas.  It was also noted that his body mass index was now 30.

He underwent sleep study in March 2012, which confirmed a diagnosis of obstructive sleep apnea.  Weight loss and use of a CPAP was recommended.

On VA examination in August 2015, the examiner indicated that the Veteran's claims file was not reviewed, but that he had reviewed the Veteran's VA treatment records.  The Veteran reported that his wife told him he snored while in service.  He did have a CPAP, but used it infrequently.

After physical examination, the examiner noted diagnosis of obstructive sleep apnea.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran had symptoms of sleep apnea while in service.

However, in a September 2015 addendum opinion, the August 2015 VA examiner noted that he had subsequently reviewed the Veteran's entire claims file, including the prior examination findings.  He noted that the Veteran had some complaints of insomnia and sleep disturbances while in service.  However, he was not diagnosed with obstructive sleep apnea until years after discharge.  The examiner also noted that the Veteran had gained weight after service.  Given the foregoing, the examiner opined that the disability was not due to service, but due to his age, genetics, and weight.

The Veteran also submitted a September 2017 statement from his sister indicating that she had witnessed his snoring and apnea episodes during naps while he was visiting her family.  

As noted above, the record reflects current diagnosis of sleep apnea.  Although the Veteran has provided evidence of snoring, insomnia, and difficulty breathing in service; however, there is no medical evidence that the Veteran suffered from sleep apnea during service, and the Veteran denied trouble sleeping on his report of medical history.  Indeed, the first evidence of sleep apnea is in 2012, several years after the Veteran's discharge from service in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).

Moreover, the preponderance of the evidence is against a finding of nexus.  In that regard, the only pertinent medical nexus opinion of record is that of the 2015 VA examiner, who had a thorough review of all pertinent evidence and found it not likely that the Veteran's sleep apnea is related to service.

The Board acknowledges that the 2015 VA examiner initially provided a positive nexus opinion.  However, that opinion was provided without benefit of review of the entire claims file, and there is no rationale for the opinion expressed.  Upon review of the claims file, the same examiner apparently found insufficient evidence to uphold his previous opinion.  Accordingly, the Board finds the first opinion of the 2015 examiner of little probative value and clearly outweighed by the addendum opinion.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current sleep apnea is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2015 VA examination.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted, even though such will, regrettably, further delay an appellate decision these claims.

The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board notes that the Veteran was afforded VA examinations pertaining to the right and left knees in January 2012, January 2014, and August 2015.  Review of these examination reports reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are incomplete, and the Veteran must be provided a new VA examination with respect to the knees which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records

2.  Schedule the Veteran for a VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected right and left knee  disabilities.

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right or left knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also comment on the impact of the Veteran's right and left knee disabilities on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


